DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: There is no disclosure of items 51, and 61 of the figures 3 through 6. The Examiner is assuming it is the second image.  
Appropriate correction is required.

Drawings

The drawings are objected to because some of the annotations are difficult to read, and appear blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments

Applicant’s arguments, see Applicant remarks, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1, 4, 15, 17, 23-25, 27-31, 34 under 37 C.F.R. 35 U.S.C. §102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jang (US 2010/0254001).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 15, 17, 23-25, 27-31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machtig (US 5,782,547), in view of, Jang (US 2010/0254001).


          In regards to claim 1, Machtig discoses an apparatus comprising an image projecting device for projecting a first image, an optical arrangement located optically downstream of the image projecting device such that a first image appears to a viewer, to be located on an opposite side of the optical arrangement to said image projecting device, forwardly of the apparatus at a first image plane, (156 fig. 12; 110 fig. 13; abstract)

          Machtig teaches the projection of a first image, however, is silent about the projection of a second image on the screen or surface that appears to be behind the first image.


          Machtiq does not teach:

          the apparatus further comprising a secondary image projecting device and an at least partially transparent screen or surface, the screen or surface positioned on the same side of the optical arrangement as the viewer and is for displaying the secondary image on the screen or surface which appears to the viewer to be located behind the first image plane.

          Jang teaches:

          the apparatus further comprising a secondary image projecting device and an at least partially transparent screen or surface, the screen or surface positioned on the same side of the optical arrangement as the viewer and is for displaying the secondary image on the screen or surface which appears to the viewer to be located behind the first image plane. (fig 11; para(s) 0089-0099, ‘2 light sources 1106 and 1102 half mirror 1108 curved Fresnel mirror 1125 3d image generated with a background image 1125, and second image 1130’)


          It would have been obvious before the effective filing date of the invention to combine the ‘spatial object display’ of Machtiq with the ‘real image display’ of Jang in order to project a 3-dimesional scene with a first and second image or more.

          Jang teaches:

          In regards to claim 4, Machtig discloses a method comprising: projecting a first image from an image projecting device towards an optical arrangement, the first image appearing to a viewer, to be located on an opposite side of the optical arrangement to said image projecting device, to be located forwardly of the optical arrangement in a first image plane, (156 fig. 12; 110 fig. 13; abstract)

          the method further comprising providing a secondary image on an at least partially transparent screen or surface positioned on the same side of the optical arrangement as the viewer for displaying the secondary image on the screen or surface, the secondary image appearing to the viewer to be located behind the first image plane. (fig 11; para(s) 0089-0099, ‘2 light sources 1106 and 1102 half mirror 1108 curved Fresnel mirror 1125 3d image generated with a background image 1125, and second image 1130’)
 
 

          In regards to claim 15, Machtig discloses an apparatus according to claim 1, (see claim rejection 1) and Jang discloses further comprising a tinted but otherwise transparent glass or plastic sheet as a backing to the at least partially transparent screen or surface for displaying the secondary image. (1106, 1115, 1120, 1125 fig. 11, ‘’2nd image light source’, ‘curved fresnel lens’, ‘flat fresnel lens’, ‘background image’)



          In regards to claim 17, Machtig discloses an apparatus according to claim 1, (see claim rejection 1)  Jang teaches and further comprising a housing and a plurality of cameras mounted to a front edge region of the housing, the cameras arranged to supply a computer with information about a viewer located in front of the enclosure whereby facial orientation and recognition algorithms process the information and send instructions to the computer which holds projected content. (230a-c, 240a-c, fig. 2, ‘discloses 3 viewers, and 3 3-d images’, fig. 11 discloses a control device 1102 and objects displayed in 3-d space’)


          In regards to claim 23, Machtig discloses an apparatus comprising an image projecting array, (156 fig. 12; 110 fig. 13; abstract)

          Jang discloses:

          an at least partially reflective screen arranged to reflect an image projected from the image projecting array to a curved reflective surface arranged to reflect the image such that the image appears to a viewer, located on an opposite side of the first screen to said curved reflective surface, forwardly of the apparatus, (1106, 1115, 1120, 1125 fig. 11, ‘’2nd image light source’, ‘curved fresnel lens’, ‘flat fresnel lens’, ‘background image’)


          wherein the image projecting array is a lightfield array including a plurality of image projection devices, each arranged to project the image of an object from different viewpoints and wherein an auto-multiscopic display is located between the image projecting array and the at least partially reflective screen, the arrangement being such that the auto-multiscopic display presents the viewer with the image of the object from the respective different viewpoints as the viewer moves in relation to the apparatus. (230a-c, 240a-c, fig. 2, ‘discloses 3 viewers, and 3 3-d images’, fig. 11 discloses a control device 1102 and objects displayed in 3-d space’)

 


          In regards to claim 24, Machtig discloses an apparatus according to claim 17, (see claim rejection 17) wherein the auto-multiscopic display is made from layers of diffusing particles and anisotropic substrates.  (43-67 col. 13, ‘light control film diffusion’; 1-67 col 14 to 1-48 col 15)


          In regards to claim 25, Machtig teaches an apparatus according to claim 17, (see claim rejection 17) Jang discloses wherein each image projecting device in the image projecting array projects an image of an object from the different viewpoints. (230a-c, 240a-c, fig. 2, ‘discloses 3 viewers, and 3 3-d images’, fig. 11 discloses a control device 1102 and objects displayed in 3-d space’)



          In regards to claim 27, Machtig discloses an apparatus according to claim 1, (see claim rejection 1) wherein the screen or surface is a transparent OLED, LCD or LED screen or surface.  (fig. 27; 17-18 col. 15)


          In regards to claim 28, Machtig discloses an apparatus according to claim 1,(see claim rejection 1) Jang discloses and further comprising a housing defining a projection unit having first and second units, wherein the first and second units are 4 of 6Attorney Ref. No. BIP-132-A-PCT-US nestable together, the arrangement being such that first and second respective first images are displayed in the respective first image planes.  (230a-c, 240a-c, fig. 2, ‘discloses 3 viewers, and 3 3-d images’, fig. 11 discloses a control device 1102 and objects displayed in 3-d space’; 1104, 1106, 1115, 1120, 1125 fig. 11, “1st image light source”, ‘’2nd image light source’, ‘curved fresnel lens’, ‘flat fresnel lens’, ‘background image’)




          In regards to claim 29, Machtig discloses an apparatus according to claim 1, (see claim rejection 1) Jang disclose wherein the first image content is motion- capture driven (para 0100, recites 3-dimensional image can be projectors movable images’)

          In regards to claim 30, Machtig discloses an apparatus according to claim 1, (see claim rejection 1) Jang discloses and further comprising a directional audio system.  (para 0100; 1105 fig. 11)


          In regards to claim 31, Machtig discloses an apparatus according to claim 1, (see claim rejection 1) Jang disclose wherein the optical arrangement includes an at least partially reflective and partially transparent screen or surface arranged obliquely to said first image projecting device and a curved reflective surface, wherein the curved reflective surface is a black mirrored surface.  (230a-c, 240a-c, fig. 2, ‘discloses 3 viewers, and 3 3-d images’, fig. 11 discloses a control device 1102 and objects displayed in 3-d space’; 1104, 1106, 1115, 1120, 1125 fig. 11, “1st image light source”, ‘’2nd image light source’, ‘curved fresnel lens’, ‘flat fresnel lens’, ‘background image’)



          In regards to claim 34, Machtig discloses an apparatus according to claim 1, (see claim rejection 1) wherein the first image is reflected in a Pepper's ghost arrangement. (25-39 col. 3, ‘recites Pepper’s ghost illusion can produce a floating object’)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Machtig (US 5,782,547), in view of, Berry (WO 2017182829).
          Machtig teaches:
          Apparatus according to claim 1, (see claim rejection 1)

          Machtig teaches the technology which is covered above, however, does not go into detail about a mesh or yarn material with a silver coating.

          Machtiq does not teach:

          wherein the at least partially transparent screen or surface is formed from a silver-coated yarn material. 

          Berry-829 teaches:
 
          wherein the at least partially transparent screen or surface is formed from a silver-coated yarn material. (figure 4, ‘bobbinet yarn weave’, ‘silver coated yarn’; pg(s) 28-29)

          It would have been obvious before the effective filing date to combine the ‘spatial object display’ of Machtig with the ‘silver coated screen’ of Berry-829  in order to provide a transmissive projection screen used in holographic illusion of the display of of 2D or 3D spatial objects.



          In regards to claim 12, Machtig teaches an apparatus according to claim 1, (see claim rejection 1) wherein the at least partially transparent screen (104, 106-108, 120, 150, 156, 158 fig(s) 12-13, ‘2nd Fresnel lens’, ‘1st partially transparent mirror’, ‘1st fresnel lens’, ‘spatial object displays’, ‘spatial object’)

         Berry-829 teaches:

         or surface is formed from a silver coated screen or surface.  (figure 4, ‘bobbinet yarn weave’, ‘silver coated yarn’; pg(s) 28-29)

          In regards to claim 26, Machtig discloses an apparatus according to claim 1, (see claim rejection 1) Berry-829 teaches wherein the image projecting device comprises an ultra-short throw lens. (58-59 fig(s) 5, 6a-b, ‘use of a throw lens 58 on a projector 58 is known to project 2D or 3D objects’)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852